DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 3 and 37 are objected to because of the following informalities: 
Claim 3, line 3 recites “(X axis)”; the language should be removed from the claim.  
Claim 37, line 3 recites “the differential member”; should read “the one or more differential members”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 recites “the other end portion”. There is insufficient antecedent basis for this limitation in the claim. The claim should recite “a other end portion”. 
Claim 5, lines 1-2 recite “the operator comprises one or more operating axes”. It is unclear how the “first input unit” comprises a first rotating axis, since an axis is not a structure. 
Claim 14, line 6 recites “an actuation wire coupled with the actuation axis”. It is unclear how the actuation wire can be coupled with an axis, since an axis is not a structure.
Claim 14, line 4 recites “an actuation axis is inserted through the guide holes”. It is unclear how an axis can be inserted through a structure, since an axis is not a structure.
Claim 22 recites “connecting the end tool and a pitch operating axis of the operator”. It’s unclear how the “end tool” is connected to “a pitch operating axis”, since an axis is not a structure.
Claim 25 recites “a YP pulley”, “an AP pulley”. There are no clear definitions in the art for the terms, YP pulley or AP pulley. Based on applicants disclosure and figures, the YP pulley is interpreted as a yaw-pitch pulley; the AP pulley is interpreted as a actuation-pitch pulley. 
Claim 28 recites “a YP pulley”, “an AYP pulley”. There are no clear definitions in the art for the terms, YP pulley or AYP pulley. Based on applicants disclosure and figures, the YP pulley is interpreted as a yaw-pitch pulley; the AYP pulley is interpreted as a actuation-yaw-pitch pulley.
Claim 35 recites “a J1P pulley’, “a J1P2 pulley”, “a J2P pulley”. There are no clear definition in the art for the terms, J1P, J1P2 or J2P pulley. Based on applicants disclosure and figures, the J1P pulley is interpreted as the first jaw-pitch pulley; J1P2 pulley is interpreted as a second first jaw-pitch pulley; the J2P pulley is interpreted as a second jaw-pitch pulley.
Claim 37, line 2 recites “one or more differential members”. Claim 36 previously claimed “a differential member”. It is unclear if the “one or more differential members” of claim 37 are the same or a different structure than the “differential member” of claim 36.
Claim 37, line 3 recites “the differential member comprises two or more input units, an output unit”. Claim 36 previously recited “a differential member comprising: two or more input units… an output unit”. It is unclear if the units recited in claim 37 are the same or a different units than recited in claim 36. 
Claim 41 recites the equation: C = aA +/- bB
The equation for determining C is unclear because of the +/- operation of the equation. Where the equation, C=A +/- B, results in a different value for C when values for A or B are input into the equation. Since C can result in a different value, the scope of the claim is unclear.
Claim 43, lines 6-7 recites “two pulleys formed both ends of the differential control bar”. The scope of the limitation is unclear, since it could be interpreted as two pulleys formed on both ends or formed at both ends. 
Claim 43, lines 2, 4 and 12 recite “the differential member comprises: a first input unit… a second input unit… an output unit”. It is unclear if these are the same units as previously recited in claim 36 or a different structure entirely. For examination purposes, the units are the same as previously recited in claim 36. 
Claim 44, lines 2-3 recite “the differential member comprises: a first input unit and a second input unit… an output unit”. It is unclear if these are the same units as previously recited in claim 36 or a different structure entirely. For examination purposes, the units are the same as previously recited in claim 36.
Claim 45, line 2, 4 and 9 recite “the differential member comprises: a first input unit… a second input unit… an output unit”. It is unclear if these are the same units as previously recited in claim 36 or a different structure entirely. For examination purposes, the units are the same as previously recited in claim 36.
Claim 45, line 2 recites “a first input unit comprising a first rotating axis”. It is unclear how the “first input unit” comprises a first rotating axis, since an axis is not a structure. 
Claim 45, line 7 recites “a connector”. It is unclear if the “connector” recited is the same or a different structure than the previously recited “connector” of claim 1 from which claim 45 depends. 
Claims 2-4, 6-13, 15-21, 23, 24, 26, 27, 29-34, 36, 38-40, and 42 are rejected under 35 U.S.C. 112(b) based on dependency from claim 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US2006/0020287) in view of Peine et al (US2011/0112517). 
Regarding claim 1, Lee discloses a surgical instrument comprising:
an end tool (16) comprising a first jaw (44) and a second jaw (46) operating independently of each 5other (jaw 44 is actuated relative to jaw 46 and therefore the jaws are operable independently, Paragraph [0045]);
an operator (12) controlling operations of the first and second jaws of the end tool (Paragraph [0048]); 
an operating force transmitter (wires 100 of spacers 36) comprising a pitch wire (any of the wires 100A-D) connected with the operator to transmit a pitch motion of the operator to the end tool (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool), a yaw wire (any of the wires 100A-D) connected with the operator to transmit a yaw motion of the operator to the end tool (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool), and an actuation wire (actuation cable 38) connected with the 10operator to transmit an actuation motion of the operator to the end tool (Paragraph [0086]); and 
a connector (20, 14) having one end portion coupled to the end tool (see Fig. 1) and the other end portion coupled to the operator to connect the operator and the end tool (see Fig. 1), 
and 15an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other (see Figs. 2a-2c).  
Lee is silent regarding wherein at least a portion of the operator is formed to extend toward the end tool. 
Peine teaches a surgical instrument having a control handle (operator) and a distal tool (end tool) that are coupled by a shaft (connector). The control handle controlling the distal tool by control cables and capable of moving in any direction (Paragraph [0041] of Peine). The control handle has a lever 22 (terminal free end) that extends toward the end tool and is connected to the handle portion 12 (connection end).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the operator of Lee for the operator of Peine since the operators are used for the same purpose of controlling an end tool to move in a desired direction and they would have yielded predictable results of a handle grip with an actuator for a use in a surgical operation. Further the modified invention would teach at least a portion of the operator is formed to extend toward the end tool (where the lever 22 extends toward the end tool, see Fig. 2).
2, Lee/Peine discloses the surgical instrument of claim 1, the modified invention discloses wherein when the operator is rotated, the end tool rotates in substantially the same direction as an operation direction of the operator (see Figs. 2a-2c of Lee).  
3, Lee/Peine discloses the surgical instrument of claim 1, the modified invention discloses wherein a formation direction of the end tool at the one end portion of the connector (formation direction end tool is interpreted as the extension direction of the connector 106, see Fig. 1) and a formation direction of the operator (formation direction of the operator as taught by Peine is interpreted as the extension direction of the operator from its proximalmost end to distalmost end along the longitudinal axis, see Fig. 2 of Peine) at the other end portion of the connector are identical with respect to an extension axis (X axis) of the connector (see Fig. 1; Fig. 2 of Peine).
4, Lee/Peine discloses the surgical instrument of claim 1, Peine further teaches wherein the operator is formed to extend away from a user gripping the surgical instrument (22 extends away from a user, see Fig. 2 of Peine).
5, Lee/Peine discloses the surgical instrument of claim 1, the modified invention further discloses wherein the operator comprises one or more operating axes for controlling an operation of the end tool (may be moved in any direction, Paragraph [0041] of Lee) and one or more operating bars rotating around the one or more operating axes (handle 12 with lever 22, see annotated Fig. 1 of Peine; the lever 22 is interpreted as the claimed “operating bar”), and the one or more operating bars are formed closer to the end tool than the one or more operating axes (see annotated Fig. 1 of Peine, where the lever 22 extends closer to the end tool than the operating axis shown)).

    PNG
    media_image1.png
    467
    670
    media_image1.png
    Greyscale

6, Lee/Peine discloses the surgical instrument of claim 1, Peine further teaches wherein an end portion (23) of the operator is formed toward the end tool (see Fig. 2 of Peine) such that an end portion of a finger of a user gripping the operator faces the end tool (See Fig. 2 of Peine).
7, Lee/Peine The surgical instrument of claim 1, the modified invention discloses wherein an operation of the pitch wire, an operation of the yaw wire and an operation of the actuation wire are performed independently (when the handle is moved in the direction shown in Fig. 2b, only two of the wires would be operated or in tension to move into the position shown, Examiner interprets this direction as the pitch direction and one of the wires 100 in tension as the pitch wire; when the handle is moved in the direction perpendicular to the direction shown in Fig. 2b, two of the wires would be operated or in tension, Examiner interprets this direction as the yaw direction and one of the wires 100 in tension as the yaw wire; where the actuation wire 38 is operated by the lever 22 of the handle as taught by Peine independently of the other wires 100).

Claims 1, 17-24, 26, 27, 29-34, 36, 37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US2006/0020287) in view of Weisenburgh (US2013/0085494). 
Regarding claim 1, under an alternative rejection, Lee discloses a surgical instrument comprising:
an end tool (16) comprising a first jaw (44) and a second jaw (46) operating independently of each 5other (jaw 44 is actuated relative to jaw 46 and therefore the jaws are operable independently, Paragraph [0045]);
an operator (12) controlling operations of the first and second jaws of the end tool (Paragraph [0048]); 
an operating force transmitter (wires 100 of spacers 36) comprising a pitch wire (any of the wires 100A-D) connected with the operator to transmit a pitch motion of the operator to the end tool (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool), a yaw wire (any of the wires 100A-D) connected with the operator to transmit a yaw motion of the operator to the end tool (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool), and an actuation wire (actuation cable 38) connected with the 10operator to transmit an actuation motion of the operator to the end tool (Paragraph [0086]); and 
a connector (20, 14) having one end portion coupled to the end tool (see Fig. 1) and the other end portion coupled to the operator to connect the operator and the end tool (see Fig. 1), 
and 15an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other (see Figs. 3a-3c).  
Lee is silent regarding wherein at least a portion of the operator is formed to extend toward the end tool. 
Weisenburg, in the same field of endeavor, teaches a surgical device having an end effector with three jaws 22a, 22b, 22c (Paragraph [0055]) for use in various medical procedures (Paragraph [0038]). Where the jaws are independently actuatable by separate actuators 42, 44 (Paragraph [0047]) connected by triggers 64 and 66, respectively to clamp or tissue or suture material (Paragraph [0006]). Where the jaws 22a, 22b (interpreted as the first jaw) are actuated by actuator 42 and the jaw 22c (interpreted as the third jaw) is actuated by actuator 44. Where the triggers 64 and 66 are assembled on a handle 60 to be manipulated by a surgeon (Paragraph [0041]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the handle, actuation and jaw assembly of Weisenburg for the handle, actuation and jaw assembly of Lee since the substitution would have yielded the same predictable result of being used to grasp suture material while providing the added benefit of reliably engaging the needle in a preferred position by the independent actuation of the jaws (Paragraph [0092]). Where the modified invention would have at least a portion of the operator formed to extend toward the end tool (see Fig. 1 of Weisenburg, grip 62 is curved to extend toward the end tool). Where the modified invention would teach the first jaw and the second jaw as taught by Weisenburg operating independently of each other (Paragraph [0047] of Weisenburg). 
17, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: 142a pitch operator (grip 62 of Weisenburg) controlling a pitch motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); a yaw operator (body of handle 60 of Weisenburg) controlling a yaw motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); and an actuation operator (triggers 64 and 66 of Weisenburg) performing control such that the first and second jaws of the end tool rotate in opposite directions (triggers 62 and 64 when actuated cause the jaws of the tool to rotate in opposite directions, Paragraph [0055] of Weisenburg).  
18, Lee/Weisenburg discloses the surgical instrument of claim 17, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis), the end tool rotates in the same direction as the pitch operator with respect to the pitch operating axis (the end tool would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis).  
1019, Lee/Weisenburg discloses the surgical instrument of claim 17, the modified invention discloses wherein when the yaw operator rotates around a yaw operating axis (rotate the entirety of the instrument around the yaw operating axis), the end tool rotates in the same direction as the yaw operator with respect to the yaw operating axis (the end tool would move in the same manner as the remainder of the instrument when rotated around the yaw operating axis).  
20, Lee/Weisenburg discloses the surgical instrument of claim 17, the modified invention discloses wherein when the actuation operator rotates 15around an actuation operating axis (rotate the entire instrument about the long axis), the first jaw and the second jaw rotate in opposite directions (levers 64, 66 can be actuated while the instrument is rotated about the long axis to cause the jaws of the tool to rotate in opposite directions, Paragraph [0055] of Weisenburg).  
21, Lee/Weisenburg discloses the surgical instrument of claim 17, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis), the yaw operator and the actuation operator rotate along with the pitch operator (the yaw operator/grip 62 and actuation operator/triggers 64, 66 would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis).  
22, Lee/Weisenburg discloses the surgical instrument of claim 17, the modified invention discloses wherein the connector is bent one or more times while connecting the end tool and a pitch operating axis of the operator (bendable portion 20 is intended to be bent, Paragraph [0055] of Lee).  
23, Lee/Weisenburg discloses the surgical instrument of claim 17, wherein the yaw operator and the actuation 25operator are formed to rotate independently (movement of handle 60 and triggers 64, 66 are all independent; where the substituted handle of Weisenburg would act in the same manner).  
26, Lee/Weisenburg discloses the surgical instrument of claim 17, the modified invention discloses wherein the actuation operator is formed on the yaw operator such that the actuation operator rotates along with the yaw operator when the yaw operator rotates (see Fig. 1 of Weisenburg). 
29, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: a pitch operator (grip 62 of Weisenburg) controlling a pitch motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); a first jaw operator (actuator 42 coupled to second jaws 22a, 22b, Paragraph [0052] of Weisenburg) controlling a rotation motion of the first jaw; and 25a second jaw operator (actuator 44 coupled to third jaw 22c, Paragraph [0052] of Weisenburg) controlling a rotation motion of the second jaw (Paragraph [0055] of Weisenburg).  
30, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis), the end tool rotates in the same direction as the pitch operator with respect to the pitch operating axis (the end tool would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis).  
31, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis), the first jaw operator and the second jaw operator rotate along with the pitch operator (the first and second jaw operators would move in the same manner as the remainder of the instrument when rotated around the pitch operating axis).  
532, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein when the first jaw operator rotates (rotate the entirety of the instrument with the first jaw operator), the first jaw rotates in substantially the same direction as the first jaw operator (in a closed position the jaws 22a, 22b would rotate in the same manner as the first jaw operator when the entirety of the instrument is rotated), and when the second jaw operator rotates (rotate the entirety of the instrument with the second jaw operator), the second jaw rotates in substantially the same direction as the second jaw operator (in a closed position the jaw 22c would rotate in the same manner as the first jaw operator when the entirety of the instrument is rotated).  
33, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein the connector is bent one or more times while connecting the end tool and a pitch operating axis of the operator (bendable portion 20 is intended to be bent, Paragraph [0055] of Lee).  

Regarding claim 1, under a different interpret ion, Lee discloses a surgical instrument comprising:
an end tool (16) comprising a first jaw (44) and a second jaw (46) operating independently of each 5other (jaw 44 is actuated relative to jaw 46 and therefore the jaws are operable independently, Paragraph [0045]);
an operator (12) controlling operations of the first and second jaws of the end tool (Paragraph [0048]); 
an operating force transmitter (wires 100 of spacers 36) comprising a pitch wire (any of the wires 100A-D) connected with the operator to transmit a pitch motion of the operator to the end tool (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool), a yaw wire (any of the wires 100A-D) connected with the operator to transmit a yaw motion of the operator to the end tool (movement of handle/operator 12 is the same as the end tool, therefore the wires 100A-D would transfer a pitch motion of the handle/operator 12 to the end tool), and an actuation wire (actuation cable 38) connected with the 10operator to transmit an actuation motion of the operator to the end tool (Paragraph [0086]); and 
a connector (the connector only being part 14 in this interpretation) having one end portion coupled to the end tool (see Fig. 1) and the other end portion coupled to the operator to connect the operator and the end tool (see Fig. 1), 
and 15an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other (see Figs. 3a-3c).  
Lee is silent regarding wherein at least a portion of the operator is formed to extend toward the end tool. 
Weisenburg, in the same field of endeavor, teaches a surgical device having an end effector with three jaws 22a, 22b, 22c (Paragraph [0055]) for use in various medical procedures (Paragraph [0038]). Where the jaws are independently actuatable by separate actuators 42, 44 (Paragraph [0047]) connected by triggers 64 and 66, respectively to clamp or tissue or suture material (Paragraph [0006]). Where the jaws 22a, 22b (interpreted as the first jaw) are actuated by actuator 42 and the jaw 22c (interpreted as the third jaw) is actuated by actuator 44. Where the triggers 64 and 66 are assembled on a handle 60 to be manipulated by a surgeon (Paragraph [0041]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the handle, actuation and jaw assembly of Weisenburg for the handle, actuation and jaw assembly of Lee since the substitution would have yielded the same predictable result of being used to grasp suture material while providing the added benefit of reliably engaging the needle in a preferred position by the independent actuation of the jaws (Paragraph [0092]). Where the modified invention would have at least a portion of the operator formed to extend toward the end tool (see Fig. 1 of Weisenburg, grip 62 is curved to extend toward the end tool). Where the modified invention would teach the first jaw and the second jaw as taught by Weisenburg operating independently of each other (Paragraph [0047] of Weisenburg). 
17, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: 142a pitch operator (grip 62 of Weisenburg) controlling a pitch motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); a yaw operator (body of handle 60 of Weisenburg) controlling a yaw motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); and an actuation operator (triggers 64 and 66 of Weisenburg) performing control such that the first and second jaws of the end tool rotate in opposite directions (triggers 62 and 64 when actuated cause the jaws of the tool to rotate in opposite directions, Paragraph [0055] of Weisenburg).  
23, Lee/Weisenburg discloses the surgical instrument of claim 17, wherein the yaw operator and the actuation 25operator are formed to rotate independently (movement of handle 60 and triggers 64, 66 are all independent; where the substituted handle of Weisenburg would act in the same manner).  
24, Lee/Weisenburg discloses the surgical instrument of claim 23, the modified invention discloses wherein the operating force transmitter comprises a first differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) and a second differential member (another one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) each comprising: 
two or more input units (two of the spacers 18, 34, 36, 56, 58 of Lee) receiving an input of a rotation amount from the operator (Paragraph [0065] of Lee); and 
an output unit (bendable member 20) outputting a single rotation amount based on the rotation amounts input to the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065] of Lee), 
wherein the pitch operator and the yaw operator are connected to the input units of the first differential member (the modified invention would have the pitch operator and yaw operator connected to the input units of the first differential member by being integrated into one instrument), and the yaw wire is connected to the output unit of the first differential member (the yaw wire/one of the wires 100 is connected to the bendable member 20, see Fig. 8 of Lee), and 5the pitch operator and the actuation operator are connected to the input units of the second differential member (the modified invention would have the pitch operator and actuation operator connected to the input units of the second differential member by being integrated into one instrument), and the actuation wire is connected to the output unit of the second differential member (the modified invention would have the actuation wire connected to the output unit of the second differential member by being integrated into one instrument). 
26, Lee/Weisenburg discloses the surgical instrument of claim 17, the modified invention discloses wherein the actuation operator is formed on the yaw operator such that the actuation operator rotates along with the yaw operator when the yaw operator rotates (see Fig. 1 of Weisenburg). 
27, Lee/Weisenburg discloses the surgical instrument of claim 26, the modified invention discloses wherein the operating force transmitter comprises a first differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) and a second differential member (another one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) each comprising:
two or more input units (two of the spacers 18, 34, 36, 56, 58 of Lee) receiving an input of a rotation amount from the operator (Paragraph [0065] of Lee); and an output unit (bendable member 20) outputting a single rotation amount based on the rotation amounts input to 30the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065] of Lee), wherein 144the pitch operator and the yaw operator are connected to the input units of the first differential member (the modified invention would have the pitch operator and yaw operator connected to the input units of the first differential member by being integrated into one instrument), and the yaw wire is connected to the output unit of the first differential member (the yaw wire/one of the wires 100 is connected to the bendable member 20, see Fig. 8 of Lee), and the pitch operator, the yaw operator, and the actuation operator are connected to the input 5units of the second differential member (the modified invention would have the pitch operator, the yaw operator and the actuation operator connected to the input units of the second differential member by being the elements being integrated into one instrument), and the actuation wire is connected to the output unit of the second differential member (the modified invention would have the actuation wire connected to the output unit of the second differential member by being integrated into one instrument).  
29, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: a pitch operator (grip 62 of Weisenburg) controlling a pitch motion of the end tool (movement of the handle is the same as the end tool, see Figs. 3a-c of Lee); a first jaw operator (actuator 42 coupled to second jaws 22a, 22b, Paragraph [0052] of Weisenburg) controlling a rotation motion of the first jaw; and 25a second jaw operator (actuator 44 coupled to third jaw 22c, Paragraph [0052] of Weisenburg) controlling a rotation motion of the second jaw (Paragraph [0055] of Weisenburg).  
34, Lee/Weisenburg discloses the surgical instrument of claim 29, the modified invention discloses wherein the operating force transmitter 15comprises a first differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) and a second differential member (another one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) each comprising: two or more input units (two of the spacers 18, 34, 36, 56, 58 of Lee) receiving an input of a rotation amount from the operator (Paragraph [0065] of Lee); and an output unit (bendable member 20) outputting a single rotation amount based on the rotation amounts input to the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065] of Lee), wherein 20the pitch operator, the first jaw operator, and the second jaw operator are connected to the input units of the first differential member (the pitch operator, first jaw operator and second jaw operator are connected to the input units of the first differential member by being integrated into one instrument), and the yaw wire is connected to the output unit of the first differential member (the yaw wire/one of the wires 100 is connected to the bendable member 20, see Fig. 8 of Lee), and the pitch operator, the first jaw operator, and the second jaw operator are connected to the input units of the second differential member (the pitch operator, the first jaw operator and the second jaw operator are connected to the input units of the second differential member by being integrated into one instrument), and the actuation wire is connected to the output 25unit of the second differential member (the modified invention would have the actuation wire connected to the output unit of the second differential member by being integrated into one instrument).  
36, Lee/Weisenburg discloses the surgical instrument of claim 1, the modified invention discloses wherein the operating force transmitter 10comprises a differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) comprising: two or more input units (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee) each receiving an input of an amount of rotation motion or translation motion (Paragraph [0065] of Lee); and an output unit (bendable member 20) outputting a single rotation motion or translation motion based on rotation motions or translation motions input to the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065] of Lee).  
37, Lee/Weisenburg discloses the surgical instrument of claim 36, the modified invention discloses wherein the operating force transmitter comprises one or more differential members (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58 of Lee), the differential member comprises two or more input units (one of the wires 100 of Lee), an output unit (bendable member 20 of Lee), and a differential control member (anchors 56/58 of Lee) connecting the two or more input units and the output unit (see Fig. 21 of Lee), 20a rotation motion or translation motion of at least a portion of the differential control member is generated by rotation motions or translation motions input to the two or more input units (the anchors 56/58 would move by movement of the wires 100, see Figs. 3a-c of Lee), and the output unit translates or rotates by a sum of or a difference between the rotation motions or translation motions input to the two or more input units, by the rotation motion or 25translation motion of at least a portion of the differential control member (the sum of the motions of the motions input the wires 100 and the anchors 56, 58 would be output to the bendable member 20 of Lee, see Figs. 3a-c).  
39, Lee/Weisenburg discloses the surgical instrument of claim 36, wherein, in the differential member, when an amount of rotation motion or translation motion is input to only one of the two or more input units, the input rotation motion or translation motion is transmitted only to the output unit (when the handle is moved in only one direction, two or more input units would be interpreted as the actuated wires 100 that are in tension; the tension would be applied to the bendable member 20 only through the actuated wires 100, see Fig. 3a-c of Lee).  
540, Lee/Weisenburg discloses the surgical instrument of claim 36, wherein when an amount of rotation motion or translation motion is input to each of the two or more input units, a sum of or a difference between the rotation motions or translation motions input to the two or more input units is output through the output unit (the sum of the motions of the motions input the wires 100 and the anchors 56, 58 would be output to the bendable member 20 of Lee, see Figs. 3a-c of Lee).  

Allowable Subject Matter
Claims 8-16, 25, 28, 35, 38, 42, 44 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, the 35 U.S.C. 112 rejections would need to be obviated. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or make obvious a yaw pulley is formed on one side of the jaw and the second jaw; a pitch pulley is formed on one side of the yaw pulley in combination with the limitations of claims 1 and 8. 
The prior art of record fails to teach or make obvious a pitch pulley which is formed on one side of the first jaw and the second jaw; a yaw pulley which is formed on one side of the pitch pulley in combination with the limitations of claims 1 and 15. 
The prior art of record fails to teach or make obvious a pitch operating pulley, a yaw-pitch pulley and actuation-pitch pulley in combination with the limitations of claims 1, 23, 24 and 25.
The prior art of record fails to teach or make obvious a pitch operating pulley, a yaw-pitch pulley and actuation-yaw-pitch pulley in combination with the limitations of claims 1, 17, 26 and 28.
The prior art of record fails to teach or make obvious a first jaw-pitch pulley, a second first jaw-pitch pulley and a second jaw-pitch pulley in combination with the limitations of claims 1, 29, 34 and 35.
The prior art of record fails to teach or make obvious the two or more input units rotate or translate independently in combination with the limitations of claims 1, 36 and 38.
The prior art of record fails to teach or make obvious the rotation motions or translation motions input to the two or more input units do not interfere with each other in combination with the other limitations of claims 1, 36 and 42. 
The prior art of record fails to teach or make obvious an output unit comprising an output pulley, a first differential control pulley and a second differential control pulley in combination with the other limitations as recited in claims 1, 36 and 44.The prior art of record fails to teach or make obvious the operating force transmitter comprises one or more differential gears in combination with the other elements are recited in claims 1, 36 and 46. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771           

/KATHERINE M SHI/Primary Examiner, Art Unit 3771